Title: To James Madison from Louis-André Pichon, 6 November 1801
From: Pichon, Louis-André
To: Madison, James


Georgetown 15 Brumaire An 10 (6. 9bre. 1801)
Le C. Pichon en présentant à Mr. Madison Ses remerciemens pour l’empressement qu’il a eu la bonté de mettre à lui envoyer mercredi Soir le paquet ministeriel contenu dans les depeches apportées par Mr. Appleton Se fait un plaisir de communiquer à Mr le Secre. d’Etat l’extrait ci inclus de la dépêche du ministre des Relations Extérieures qui lui est parvenue par cette occasion. Mr. Madison y verra que le Gouvent. de la Rép. n’attendait que l’arrivée de Mr. le Chancelier Livingston pour nommer auprès du Gouvernement americain une personne revêtue d’un caractère plus éminent & plus approprié aux rapports d’amitié existans entre les deux Etats ainsi qu’aux sentimens de convenance qui dirigent l’un envers l’autre les deux Gouvernemens.
En attendant l’arrivée du ministre de la République le Cn. Pichon devant continuer à remplir des fonctions politiques dans un moment ou les relations des deux Etats ont pris un caractère plus fixe & plus déterminé, il croit convenable d’adresser à Mr le Secre. d’Etat la copie ci jointe de l’arrêté du premier consul qui indépendamment de la lettre ministérielle avec laquelle il S’est présenté à son arrivée, forme Son titre pour agir en qualité de chargé d’affaires auprès du Gouvent. des Etats Unis. Le Cn. Pichon avait jusquà ce moment omis de donner communication de cette pièce à Mr. Le Secrétaire d’Etat.
Le Cn. Pichon Se croira actuellement fondé à reprend⟨re⟩ avec Mr. Madison des communications qu’il a cru devoir Suspendre aussitot qu’il a été informé des obstacles qui éloignaient l’échange des ratification⟨s;⟩ il se propose en conséquence d’avoir l’honneur dans le cours de l’après midi, si Mr. Madison n’y voit pas d’inconveniant, d’aller Saluer chez lui Mr. Madison pour l’entretenir de divers objets & notamment de ceux qui ont un rapport plus immediat avec la réception du Traité, & Sur lesquels comme le verra Mr. le Secre. d’Etat par la dépeche du ministre des Relations Extérieures, le Cn Pichon est empressé de pouvoir correspondre immediatement avec Son Gouvernement après avoir pu connaitre les dispositions de celui des Etats Unis.
Le Citoyen Pichon prie Mr. Le Secretaire d’Etat d’agreer Son respect.
 
Condensed Translation
Thanks JM for sending him on Wednesday evening the diplomatic pouch brought by Appleton. Encloses an extract of a dispatch from Talleyrand in which JM will see that France will name a minister to the U.S. upon Livingston’s arrival there. Pledges to perform political functions in the meantime as relations become normal; encloses a copy of the first consul’s order confirming him as chargé d’affaires. Believes it is now proper to reopen communications suspended as long as there were obstacles to ratification of the convention. Wishes to see JM in the afternoon to discuss several topics—in particular those relating to reception of the treaty, on which Pichon is eager to inform his government of American views.
 

   RC and enclosures (DNA: RG 59, NFL, France, vol. 1). For enclosures, see nn.


   Pichon enclosed an extract of Talleyrand’s 4 Aug. 1801 letter to him (3 pp.; in French) announcing French ratification of the amended convention, explaining French acceptance of the suppression of article 2 as it related to the issues of indemnities and status of earlier treaties, and seeking word of Livingston’s departure from the U.S.


   The enclosure is a copy of articles 1 and 3 of Napoleon’s commission (2 pp.; in French) authorizing Pichon to act as chargé d’affaires until the arrival of a minister plenipotentiary.

